DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
WATANABE et al (WO 2014/104334, using machine translation).
Claim 1: WATANABE discloses (see entire document) a molding resin sheet comprising:
 layer C containing a polycarbonate resin c ([0103], [0106]-[0108], claim 10) [reading on the claimed base material containing a polycarbonate resin a1];
 high-hardness layer A containing resin a  ([0028], [0036]-[0030]) [reading on the claimed high-hardness resin]; and
 hard coat layer B ([0089], [0091]) [reading on the claimed hard coat layer].
The high-hardness layer A is placed between layers C and B (fig 1(b), [0150]) [as claimed].
The pencil hardness of the surface of resin layers A and B is 3H or more and 5H or more (abstract, [0021], table in [1074], claims 1-4 and 6) [wherein the rejection applies to the overlapping range of HB or harder].
The glass transition temperature difference between layers A and C is within 30oC or less, preferably 25oC or less, more preferably 20oC or less ([0078], [0117], [0119], [0120], claim 5) [reading on the claimed -10 to 40oC]. Table 1 ([0174]) shows examples of a 10oC difference between A and C [meeting the claim].
Claim 2-4:  The polycarbonate c is an aromatic polycarbonate such as made from bis(hydroxyphenyl)propane ([0103], [0106]-[0108], claim 10) [reading on the 
Claims 5-6: The  high-hardness resin A is a copolymer containing a (meth)acrylic ester and vinyl  units, represented below ([0036]-[0040]) [meeting claims 5 and 6]: 

    PNG
    media_image1.png
    518
    1129
    media_image1.png
    Greyscale

Claim 7: The thickness of the laminate is 0.1-1.5 mm ([0149]) and wherein the thickness of the hard coat B is only 5 - 20 microns ([0102]), leaving a thickness for A plus C of approx. 0.1–1.5 mm (wherein the rejection applies to the overlapping range].
Claim 8: WATANABE discloses a ratio of C:A of preferably 4:1 or more ([0147]) [reading on the claimed 75-99%].	
Claim 9: The hard coat layer B is an acrylic hard coat ([0089], [0091]) [as claimed].
Claim 10: The pencil hardness of the surface of the hard coat layer A is 3H or more (Claim 6) [reading on the claimed 2H or harder with sufficient specificity and wherein the rejection applies to the overlapping range].
Claim 11: WATANABE discloses a molded resin article molded using the resin sheet (Title, [0159], claim 13) [as claimed].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al (WO 2014/104334, using machine translation).
WATANABE’s disclosure is discussed above and is incorporated herein by reference.
Claim 1 claims a pencil hardness of HB or harder. WATANABE discloses a pencil hardness of 5H or harder. For the part of the range of the pencil sharpness not covered by WATANABE, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. Moreover, WATANABE discloses the importance of having excellent surface hardness by providing a pencil hardness of 5H or more ([0025]); discloses, for instance, that if the pencil hardness of the high-hardness resin a of layer A is less than 2H, one can increase the thickness of layer B to make it difficult to dent layer A ([0029]); and discloses that one can set the pencil hardness by the type of polymer used for the high hardness layer A, such as an acrylic-based matrix ([0079]). In light of all the above disclosure, it would have been obvious to one of ordinary skill in the art to have varied the pencil hardness of the layer A depending on the desired surface hardness of A, the type of resin used, and the thickness of base layer C, and have thus arrived at the present range of HB or more. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
Claim 7 claims a thickness of 0.5-3.5 mm for the base layer plus the high hardness layer. WATANABE discloses a thickness for the entire laminate at 0.1-1.5 mm ([0149]) wherein the thickness of the hard coat B is only 5 - 20 microns ([0102]), leaving a thickness for A plus C of approx. 0.1–1.5 mm. For the part of the range in thickness not covered by WATANABE, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. Moreover, WATANABE discloses that the thickness of the base layer C can be increased if the pencil hardness is not hard enough and can otherwise be scratched or dented ([0029]). Accordingly, it would have been obvious to one of ordinary skill in the art to vary the thickness of the layers depending on the pencil hardness of the surface and the desired thickness of the sheet. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
Claim 10 claims a pencil hardness for the surface of the hard coat layer at 2H or harder. WATANABE discloses that the pencil hardness of the surface of the hard coat layer A is 3H or higher. For the part of the range of the pencil sharpness not covered by WATANABE, a prima facie case of obviousness exists, as provided above regarding claim 1, incorporated herein by reference.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765